SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 6, 2009 HOME PROPERTIES, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 1-13136 16-1455126 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 850 Clinton Square, Rochester, New York 14604 (Address of principal executive offices) (585) 546-4900 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communicationspursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communicationspursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01. REGULATION FD DISCLOSURE On August 6, 2009, the Registrant issued a press release announcing its results for the secondquarter of 2009.The related press release is attached hereto as Exhibit 99.1.Attached as Exhibit 99.2 is the supplemental information referred to in the press release.The information in this Current Report is being furnished pursuant to Item 7.01, Regulation FD Disclosure. The attached includes a presentation of Home Properties' Funds from Operations ("FFO") and Net Operating Income ("NOI"). FFO does and NOI may fall within the definition of "non-GAAP financial measure" set forth in Item 10(e) of Regulation S-K and as a result Home Properties is or may be required to include in this Current Report a statement disclosing the reasons why management believes that presentation of these measures provides useful information to investors.The Company believes that FFO is helpful to investors as a supplemental measure of the operating performance of a real estate company because, along with cash flows from operating activities, financing activities and investing activities, it provides investors an understanding of the ability of the Company to incur and service debt and to make capital expenditures.Home Properties believes that NOI is helpful to investors as a supplemental measure of the operating performance of a real estate company because it is a direct measure of the actual operating results of the Company's apartment properties.The Company also uses these two measures to compare its performance to that of its peer group. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. c. Exhibits Exhibit 99.1 Press Release Exhibit 99.2 Supplemental information to press release of August 6, 2009, relating to second quarter 2009 results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 7, 2009 HOME PROPERTIES, INC. (Registrant) By: /s/ David P. Gardner David P. Gardner Executive Vice President and Chief Financial Officer
